THE:TTORNEY                           GENERAL
                               OF%-EXAS
                               AUSTIN 11. TEXAS
PRICEDANIEL
ATTORNEY
      GENERAL
                                         Dsoember     2, 1947


         Ron.   R. E. Sohneidcr,          Jr.       Opinion    NO. V-443
         County Attorney
         Live Oak County                            Re:    qualiriaations     requir-
         George     West,     Texas                        ed of pot,itionera     for
                                                           a Commissi~nqrs~      Court
                                                           order to create,      alter,
                                                           or disoonti’nue    a ooun-
                                                           ty road.

         Dear Sir:
                       Your request , asking for an interpretation      02
         provisions     in Article  6705 of the Revised Civil     Statute8
         of Texas,     reads in part:

                        “The specific   question    involved     is wheth-
                  er or not non-residents      of the, county who are
                  owners of a fee interest       in real estate     in the
                  road precinct    are qualified    petitioners.”

                       Article        6705 provides       as follows:

                       “The Commissioners     Court shall      in no in-
                stance grant an order on an application              for
                any new road, or to discontinue           an original
                one, or to alter     or change the coume of a
                public   road, unless the applicants          have giv-
                en at least twenty days notice          by written      ad-
                vertisement     of their  intended    application,
                posted up at the court house door of the coun-
                ty and at two other public        places     in the vicin-
                ity of the route of such road.            All such appli-
                cations   shall   be by petition     to the Conunission-
                ers Court, signed by at least          eight freeholders     __,,
                in tho precinct     in which suoh roaU is desired
                to be made or discontinued         specifying      ins such
                petiti      th beginning     and”termination       of such
                road, provided     an applimtion       to alter    or chanpe
                a road need not be Binned by more than one free-“~“”
                holder   of the oreoinct.*       (Emphasis added throughout)

                        We    quote the following          from   Rex V. Johnson,     5
         N. H. 520.         22 Am. Dee. 472:
Hon.   R. E. Schneider,        Jr.    Page 2,    V-443



                “The next question     to be determined     is
       whether anything       passed. by the extent.       The
       objectionurged        against   it is, that it does
       not appear by the return tha,t the appraisers
       had the qualifications         which the statute     re-
       quires D It has been decided          that an apprais-
       er must have a freehold         Andy be a resident     in
       the county where the land to be appraised
       lies;     and a return that the appraisers        were
        ‘freeholders      in the aounty”was      held not suf-
       ficient,      because there was nothing       in the
       terms which imported that they were residents
       in the county.        Simpson v. Coe, 3 N.H. 85. We
       have attentively       considered    the language of

                                                                    -__ ..
                                                                  _a    .,_
                                                                          _,,
                                                                     t
                                                                     _, .,~~,~
                                                             tlder
                                                             -_         ~,.“,
                                                                -.-
                                                                 FtS    ,.,.


       of town officers,     it was provided       that over-
       seers of the poor should be ‘freeholders             and,
       inhabitants    of the town’.     Here it seems not
       to have been deemed enough to declare            that
       they should be freeholders       of the town, but
       the word Vinhabitants’       is added; and we have
       no doubt that a man who owns real estm
       a county,      y, with strict     propriety     of 1an-
       page,    be zzid to be a f reeholder        of that
       county,   although   he may not reside        In it. We
       are therefore     of opinion   that the term lfree-“.‘~.’
       holders   of said county’ do not import resi-             .‘~’
       dents in the counte.”

                 In Matthews   v.    People,    42 N.E. 864,     159 Ill.
399,   it   is    said that:

             *Recurring   to the statute,    it declares:
       ‘No person shall be licensed       to keep a dram-
       shop 0 . o D by the authorities       of any city,
       town or village    unless he shall    give bond in
       the penal B~URI of $3000., . . . . with at least
       two good and sufficient     sureties,    freeholders
       of the county in which the license        his to be
       granted,   to be approved by the officer        who may
       be authorized    to issue the license.‘.       . . . In
     th eo wstr a a tiulf t strtutt it la,8lorayr ln-
       TtMt   to SMtl’tdB  the :nttBt ,@f the ~&els-
     c ture  and than omry cut thet ihtenfien.    But
     thr intentfoB  lf the le~fslrturt is to be de-
     ttrmiBt@frwathe languw        wed   lh the ad,
     tad who2-t ths words \yea trt plain end ttsily
     u#n?tnttod. tnc!there Is no ambigult~', there




     statate  hare            dots not,-by a fair ana
     reasonable construction,    require the sureties
     to reside in the same county where the Incor-
     porated town er tillage    granting the license
     is looattd,  and oourts are powerless to add a
     mWre8mDt     aot found in the statutemn

          It la our opinion that, insofar as any real-     .
denot requirement is concerned, WfreeholdeeM, In the .pre-
cinctW and Yreeholders   of the precinct? must be given
the same meaning. We have eonoluded that suoh tsnu,
withfn themselves, do not imply thst a freeholder  mwt
be s resident   of the precinct.    Under the provlslom     of
Article 6705, non-resident    freeholders,  having a fee in-
terest in real estate in the road precinct,      are qualifl-
ed pet itioaers o


            “Freeholders  in the prtoinot” and "fret-
      holders of the precinct?   must be given the
      same meaning insofar as a requirement ai red-
      dence is oonoerned in qua~ifloations    required
     ‘ai petitioners   for a Commlss~onerst Oourt or-
      der to oreate, alter or disoontinue s oounty
      ror* 0 Such tezme, within themselver,    40 not
      Imply that a irteholdermust be a resident of
      the precinot.    Under the provisions  of Artiele
Hon. R. E. Schneider,   Jr. Page 4, V-443


     6705, V.C.S., non-resident    freehold&s  hav-
    ~-ing a~fee interest  in real estate in 'the pre-
     cinct are qualified~ petitioners.

                                 Yours very truly
                             ATTORNEY
                                    GENERAL
                                          OF'TEXAS




                             APPROVED




CBK:mw:jrb